Citation Nr: 0106690	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for pilomatrixoma, 
actinic keratosis, candida intertrigo, or eczema, claimed as 
a skin rash due to undiagnosed illness.  

4.  Entitlement to service connection for compression 
fractures of the first and fourth lumbar vertebrae, with 
degenerative changes, claimed as residuals of a back injury.  

5.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as an enlarged prostate.  

6.  Entitlement to service connection for anxiety disorder 
not otherwise specified, claimed as a nervous disorder, with 
anxiety and insomnia, due to undiagnosed illness. 

7.  Entitlement to service connection for venous 
insufficiency, claimed as peripheral edema due to undiagnosed 
illness.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to March 1951, and from February 1953 to February 1955, with 
additional active, as well as inactive, military service yet 
to be verified.  This additional service appears to include 
multiple periods of active duty, active duty for training, 
and/or inactive duty training in the United States (US) Air 
Force Reserves (from approximately February 1955 to June 
1959), the US Army National Guard (from approximately March 
1962 to 1964 or 1965), and the West Virginia Army National 
Guard (for unspecified dates thereafter).  Most 
significantly, the veteran had active duty in South West Asia 
in support of Operation Desert Shield/Storm from August 1990 
to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and October 1998 rating 
decisions of the RO, which, in pertinent part, denied service 
connection for the claimed disorders listed under the heading 
"THE ISSUES" herein.  

The veteran's sworn testimony was obtained in March 2000 
before the undersigned Member of the Board sitting at the RO 
(Travel Board hearing).  

REMAND

It is noted that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons listed below, a Remand is required.  This 
is especially so as the RO denied-as not well-grounded-the 
veteran's claims of service connection for benign prostatic 
hypertrophy, claimed as an enlarged prostate; pilomatrixoma, 
actinic keratosis, candida intertrigo, or eczema, claimed as 
a skin rash due to undiagnosed illness; and venous 
insufficiency, claimed as peripheral edema due to undiagnosed 
illness.  

As initially noted in the Introduction to this Board Remand, 
the veteran had active military service from September 1949 
to March 1951, and from February 1953 to February 1955, with 
subsequent service, which appears to have primarily included 
reserve duty, but with multiple periods of active duty, 
active duty for training, inactive duty training, as well as 
active duty in support Operation Desert Shield/Storm.  Prior 
attempts at verification of these periods of active and 
inactive periods of military service have been incomplete.  
The RO must seek definitive verification of all periods of 
active duty from 1955-including any inactive duty, active 
duty for training, or inactive duty training, as well as all 
reserve duty, from February 1955 through November 1994.  See 
VA Form 21-3101, NPRC's reply to the RO's Request for 
Information, which indicates additional development.  All 
documentation must be full and complete and maintained in the 
claims file for future use on appeal.  

While denying all of the claims on appeal, the RO determined 
that some of the veteran's service medical records were 
unavailable, and that efforts to obtain copies of those 
potentially dispositive records had been exhausted.  A review 
of the claims file, however, reveals otherwise: additional 
indicated development has yet to be initiated and completed, 
and service medical records covering his participation in 
Operation Desert Shield/Storm from August 1990 to June 1991-
so critical to his claims on appeal-may yet be located for 
use on appeal.  Specifically, the RO has repeatedly been 
advised that the veteran's most recent service medical 
records were forwarded to the VA Records Management Services 
(RMC).  However, in reply to a December 1997 records inquiry, 
the RO was informed that RMC "may not" have received those 
records.  Additional follow-up inquiries were made, and in 
April 1998 the RO was again advised that the veteran's 
records were indeed forwarded to RMC.  An April 1998 second 
request resulted in the receipt of the veteran's service 
personnel and administrative records.  However, few medical 
records were included.  No documented explanation is of 
record, and the situation may evidence a mere 
miscommunication between the RO and RMC.  Clarification is 
needed, with definitive documentation as to whether the RMC 
retains copies of any of the veteran's service medical 
records.  

Additionally, while some service medical records were 
obtained in July 1998 from the National Personnel Records 
Center (NPRC), these records are clearly incomplete-no 
records are on file for the veteran's duty in Southwest Asia,  
Operation Desert Shield/Storm in which he participated from 
August 1990 to June 1991.  In particular, the RO was then 
advised that additional service medical records, as well as 
verification of service dates, could be obtained from the 
National Guard.  No follow-up inquiry is of record, and this 
unfinished and necessary development must be completed to 
include a request for copies of all service medical records 
regarding the veteran's duty from February 1955 to June 1991, 
as well as his subsequent reserve service from February 1955 
to November 1994-the medical records of which could prove 
dispositive of his claims on appeal.  

Moreover, should any of the requested development be less 
than successful, the RO is reminded of the heightened duty to 
explain its findings where service medical records are 
unavailable or incomplete.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Court has also long held that the VA's duty to assist 
veterans in developing facts pertinent to claims, which is 
mandated by law, includes obtaining pertinent medical 
records, even if not requested to do so by the veteran, when 
the VA is placed on notice that such records exist.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Pertinent medical evidence may exist 
which has not yet been requested and obtained for use in the 
appeal.  

The Board also finds that various additional VA examinations 
are indicated, given the state of the medical evidence 
already of record, which includes recent diagnoses of each of 
the veteran's claimed disorders.  Note:  December 1996 VA 
Persian Gulf Registry and February 1997 diagnostic findings 
regarding hypertension, diabetes mellitus, chronic low back 
pain (with notation of a medical history of injuries 
sustained in a motor vehicle accident in 1976), and anxiety; 
prior VA examination showing past and current low back 
disorder, including a VA radiologist's November 1997 notation 
of present osteoporosis, degenerative disk disease at L4-5 
and L5-S1, and a question of an old healed fracture at L4, 
with other findings which "could be neurologically 
significant"; Dr. Skaff's July 1992 diagnosis of skin 
disorder(s); September 1998 diagnosis of benign prostatic 
hypertrophy; and, a November 1997 VA examiner's diagnosis of 
peripheral edema "times 20 years," as well as other 
pertinent diagnoses of unclear or undetermined etiology.  

Where the medical record is insufficient, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 5 
Vet. App. 127, 128 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, the Board finds that 
the veteran should be provided comprehensive VA joints, 
muscle, neurological, skin, hypertension, prostate, vascular, 
and psychiatric examinations in order to determine the 
etiology of all current diagnoses pertinent to any claim on 
appeal.

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of all 
VA and/or non-VA (private) treatment of 
hypertension, diabetes mellitus, any skin 
disorder, low back disorder, enlarged 
prostate or prostate disorder, anxiety or 
insomnia, peripheral edema, or any 
related symptomatology, from February 
1955 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or private 
records dated from February 1955 to the 
present, but only those records which are 
not already on file, including records 
from the VA Medical Center (VAMC) located 
in Huntington, West Virginia, dated from 
January 1998 to the present, as well as 
any other VA and/or private medical 
facility or provider identified by the 
veteran, dated from February 1955 to the 
present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should contact the NPRC and 
advise that records obtained on July 9, 
1998 included primarily service personnel 
records, and that medical records 
regarding the veteran's active service in 
support of Operation Desert Shield/Storm 
have not been received.  The NPRC should 
be asked to provide an explanation as to 
the possible location(s) of these records 
with suggestions on further development.  
The RO should request and obtain 
confirmation that the NPRC has forwarded 
to the VA copies of all of the veteran's 
entire service medical file.  

The RO should also contact RMC for 
definitive clarification as to whether 
any forwarded military records for the 
veteran were indeed received.  If so, 
these records should be requested by the 
RO.

Thereafter, the RO should contact both 
the US Army National Guard and the West 
Virginia National Guard and request 
verification of the veteran's period(s) 
of service, to include any active duty, 
active duty for training, and/or inactive 
duty training, as well as copies of all 
related medical records for such periods, 
dated from February 1955 to November 
1994.  

Copies of the RO's written requests, and 
the responses from NPRC, United States 
Army National Guard, RMC and West 
Virginia National Guard , must be 
maintained in the claims file.  All leads 
should be pursued and documented for 
future reference.  

3.  If the above development is not fully 
completed, the RO should then provide the 
veteran with a National Archives and 
Records Administration, Request for 
Information Needed to Reconstruct Medical 
Data, NA Form 13055, with instructions 
that the veteran fill out and return this 
form for use in reconstructing the 
veteran's service medical records from 
secondary sources other than the OSG.  

A copy of the veteran's NA Form 13055 
should be sent to the NPRC, with a 
request that the veteran's service 
medical records be reconstructed from all 
secondary sources, other than OSG.  
Copies of the RO's written request, the 
NA Form 13055, as well as the NPRC's 
response, should be documented and 
maintained in the VA claims file.  

4.  Upon completion of the above 
development, the veteran should be 
scheduled for all appropriate VA 
examinations, to include VA joints, 
muscle, neurological, skin, hypertension, 
prostate, vascular, and psychiatric 
examinations.  The veteran's VA claims 
files must be made available to each 
examiner, and each examiner's report must 
include a statement as to the likely 
etiology of all current diagnoses 
pertinent to the appeal.  

5.  The RO should ensure that all 
requested development has been completed 
in compliance with this Board Remand.  If 
actions taken are deficient in any 
manner, appropriate corrective action 
should be undertaken.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the issues on appeal, 
to include consideration of all evidence 
submitted since the June 1999 Statement 
of the Case.  

7.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


